SLANDER. Charge complained of, perjury. The declaration alleges that there was a suit in the Porter Cir*516cuit Court by Jesse Raby against Ruel Starr; that, on the trial of that suit, Thomas K. Harrington, the plaintiff in this suit, was a witness, and that he swore that the said Ruel Starr had said of the said Jesse Raby, “ he (said Raby meaning) stole my wheat, (meaning said Starr's wheat,) and I (meaning said Starr) can prove it;” that afterwards said Starr, in speaking of the said statement of the said Harrington as such witness, said “ he (said Harrington meaning) swore to a damned lie, and I can prove it,” meaning thereby that said Harrington (the plaintiff in this suit) had committed perjury, &c. Upon this charge this suit is brought. The defendant, Starr, pleaded to this suit, in justification — 1. That the plaintiff {Harrington) did, by the statement set out in the declaration, which said Harrington made on said trial, commit perjury; 2. That, by another and different statement, which he made in another part of his evidence on said trial, he committed perjury. A general demurrer was sustained to these pleas, and the plaintiff had judgment. We think the first plea good, and the second bad. The judgment is reversed with costs. Cause remanded, &c.